Herrick, J. :
■ The appellant contends that, under the provisions of section 452 of the Code of Civil Procedure, his right to be brought in as a party defendant .to the action is absolute, and that the court has no power to impose any terms as conditions to his being made a party.
That portion of the section providing that a person who has an interest in the subject of an action, or in real property, the title' to> which may be affected by the judgment therein, mast upon application be made a party to the action,, has frequently been considered by the court.
In Uhlfelder v. Tamsen (15 App. Div. 436) Mr. Justice Rumsey, after a thorough review of the cases theretofore decided, arrives at *481the conclusion that the right to be brought in as a'party under the circumstances set forth in section 452, is an absolute right and in such conclusion I concur. But neither in the case of Uhlfelder v. Tamsen (supra), nor in any of the cases reviewed by Hr. Justice Rum-set in his opinion, was the question-considered as to whether a person might not by his conduct preclude himself from asserting his right to be made a party as an absolute right, to be accorded him without terms or conditions, no matter whether his conduct had been such as to prejudice the rights of other parties to the action, causing the loss of evidence by which such rights might be established, or subjecting them to unnecessary expense.
Conceding that section 452 grants an absolute right to a person situated as therein stated to be made a.-.party to a pending action, yet that right is no more an absolute right or more sacred than many others.
I think it needs no citation of authorities to establish the proposition that rights may be lost or waived or the person claiming them estopped from asserting them by his own conduct, especially where such conduct has resulted to the prejudice or injury of others. A person may waive or estop himself from asserting even rights granted and guaranteed by the Constitution. In other words, the most sacred and absolute rights cannot be asserted as such, under any and all circumstances, no matter what the person’s conduct has been or how such conduct has affected other parties.
So, it seems to me, that a person. may by his conduct estop himself from demanding as an absolute right, free from all terms and conditions, an order making him a party to a pending action.
To put an extreme case as an illustration, suppose a person having an interest such as described in section 452. of the Code, and knowing of the pendency of the action from the beginning, can he wait until that action has reached the Court of Appeals, and then for the first time'make his application to be made a party; and must his application be granted as, of a course and of right, with no power in the court to impose any terms or conditions? It seems to me not. ■
Here the interest of the appellant is as assignee of a mortgage. He received the assignment in October, 1896 ; he failed to record it *482until April 16, 1897. In the meantime this.action, had been’ commenced. The appellant’s assignor was made a party; there was .nothing upon the records to show that the appellant had any interest in the proceedings. If his assignment had been recorded, presumably he would have been made a party to the action.
,He claims he first heard about the action in February, 1897, but that he “ did not learn the full facts,” and did not until he had a .conversation with his counsel about April 10, 1897.
:The Us pendens in this case was filed ¡November 16, 1896g the ■action was at issue as to all the defendants, and noticed for trial at a Special Term of this court appointed to be held May 4,1897, when the appellant gave notice of his application to be made a party.
From the printed case it -appears that all of the sum of fifty-five dollars, imposed as the terms upon which the order appealed from was granted, except ten dollars, was made up from witnesses’ fees, and it was agreed between counsel upon the argument that such was the case.
The order provides that the appellant shall have three days to serve a notice of appearance; that the plaintiff have twenty days thereafter to serve his complaint,, and the appellant have twenty days, after the service of the complaint within which to serve his answer. And the order further provides that the case go over the then term of the court.
The order being made upon the appellant’s motion, and he appealing from only a portion of it, it is fair to assume that the portion not appealed from is what he sought.
The appellant’s conduct .has resulted in preventing the plaintiff from ascertaining, by an examination of' the records, that he^ the appellant, had any interest in the action, or was either a necessary or proper party- to it, to the expense of preparing for trial, and to a delay, for an indefinite time of the trial of the action. If the appellant had recorded his assignment, it would have been notice to the plaintiff that he ought to be made a party • if he. had acted promptly when he was first informed of the action, it would have been a warning to the plaintiff not to prepare for trial, except at the peril of having his preparation fruitless. ■
■ . The appellant, by his conduct, having prevented the plaintiff from ascertaining who were necessary or proper parties to the *483action, delayed him in the ascertainment of his rights, by a prompt trial, and permitted him to go to fruitless expense, I think, is precluded from demanding that he be made a party to the action as a matter of absolute right, free of all terms and conditions, and, while it is a proper case to let him in as a party to assert his interest, he should only be let in upon such terms as will leave the plaintiff, as nearly as may be, in such condition as he would have been had the appellant been diligent instead of derelict in the respects indicated.
The order should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.